 1   JENNY L. FOLEY, Ph.D., ESQ.
     Nevada Bar No. 9017
 2   E-mail: jfoley@hkm.com
     MARTA D. KURSHUMOVA, ESQ.
     Nevada Bar No. 14728
 3   E-mail: mkurshumova@hkm.com
     HKM EMPLOYMENT ATTORNEYS LLP
 4   1785 East Sahara, Suite 300
     Las Vegas, Nevada 89104
 5   Tel: (702) 625-3893
     Fax: (702) 625-3893
     Attorneys for Plaintiff
 6
                               UNITED STATES DISTRICT COURT
 7                                  DISTRICT OF NEVADA
 8    KEITH PAUL, an Individual,
                                                      CASE NO.: 2:19-cv-00996-GMN-DJA
 9                       Plaintiff,
10    vs.                                                STIPULATION AND ORDER FOR
                                                                 DISMISSAL
11    CITY OF HENDERSON, DOES I -X; ROE
      CORPORATIONS I -X,
12
                         Defendant.
13

14
            Plaintiff Keith Paul (“Plaintiff”), by and through his attorneys, JENNY L. FOLEY,
15
     Ph.D., ESQ., and MARTA D. KURSHUMOVA, ESQ. of the law firm HKM EMPLOYMENT
16   ATTORNEYS LLP, and Defendant City of Henderson, by and through its attorney, BRIAN R.

17   REEVE, ESQ. and KRISTINA E. GILMORE, ESQ. of the CITY OF HENDERSON CITY

18   ATTORNEY’S OFFICE, hereby stipulate and agree that, consistent with the requirements of

     F.R.C.P. 41(a)(1)(A)(ii), this matter shall be Dismissed with Prejudice as to the First
19
     (Discrimination, Retaliation and Wrongful Termination in Violation of the National Labor
20
     Relations Act of 1935), Second (Retaliatory Discharge in Violation of Public Policy and NRS
21
     614.090) and Third (Retaliatory Discharge in Violation of NRS 288.270) Causes of Action.
22   The Parties stipulate and agree that the Fourth Cause of Action (Defamation) shall be Dismissed
23   without Prejudice. The Parties stipulate and agree that each party shall bear its own attorney’s

24
                                               Page 1 of 2
 1
     fees and costs. In light of the parties’ stipulation to dismiss this case, the parties respectfully
 2   request that the Early Neutral Evaluation scheduled for October 3, 2019, be vacated.
 3
     Dated: September 24, 2019
 4
                                                        CITY OF HENDERSON
 5

 6                                                      By: /s/ Brian R. Reeve
                                                             BRIAN R. REEVE (#10197)
 7                                                          Assistant City Attorney
                                                             KRISTINA E. GILMORE (#11564)
 8                                                           Assistant City Attorney
                                                             240 Water Street, MSC 144
 9                                                           Henderson, Nevada 89015
                                                             Telephone: (702) 267-1231
                                                             Facsimile: (702) 267-1201
10                                                           Email: brian.reeve@cityofhenderson.com
                                                             Attorneys for Defendant
11
     Dated: September 24, 2019                          HKM EMPLOYMENT ATTORNEYS LLP
12

13                                                      By: /s/ Jenny Foley
                                                           Jenny L. Foley (#9017)
14                                                         Marta D. Kurshumova (#14728)
                                                           1785 East Sahara, Suite 300
15                                                         Las Vegas, Nevada 89104
                                                           Telephone: (702) 625-3893
16                                                         Facsimile: (702) 625-3895
                                                           Email: jfoley@hkm.com
17                                                         Email: mkurshumova@hkm.com
                                                           Attorneys for Plaintiff
18
                                                     ORDER
19
     IT IS SO ORDERED:
20

21
     Dated this 25
                __ day of September, 2019
22

23                                                          Gloria M. Navarro, District Judge
                                                            United States District Court
24
                                                Page 2 of 2
